--------------------------------------------------------------------------------


CERTIFIED TRUE TRANSLATION
SLOVO & DELO TRANSLATION SERVICES

LICENSE
FOR THE RIGHT TO USE
SUBSURFACE MINERAL RESOURCES

S R T   0 1 1 5 2   N R


SERIES
NUMBER
TYPE

                                                                    
"ATTIK-NEFT" Limited Liability Company
Issued to
---------------------------------------------------------------------------------------------------------------------------------------- 
                                                                                          
(full name of legal entity)

                                                                                
Director, Elena Yurievna Denisova
represented by
-------------------------------------------------------------------------------------------------------------------------------- 
                                                             (first name, middle
name, last name of authorized representative of legal entity)

                                                   geological exploration,
prospecting and production of hydrocarbons
purpose and types of works
---------------------------------------------------------------------------------------------------------------

                                                                          
within limits of Krasnoarmeisky-2 licensed area
----------------------------------------------------------------------------------------------------------------------------------------------------

                                                                                   
Krasnoarmeisky district of Saratov Region
Subsurface site is located at
-------------------------------------------------------------------------------------------------------------- 
                                                                                           
(name of locality, district, region)

Description of limits of subsurface site, corner point coordinates, copies of
topographical plans, sections, etc are indicated in Appendix     1,
3     (number of appendix)

Right to use land plots received from: Administration of Krasnoarmeisky
Municipality of Saratov Region, letter No. 01-10/1844 of August 08, 2006

Copies of documents and description of limits of subsurface site are indicated
in Appendix     1, 4      
                                                                                                                                                       
  (number of appendix)

Subsurface site has a status of:                         geological allotment
and mining allotment                          

License expiration
date:                                                                 August 19,
2032          

SEAL

/Seal: FEDERAL AGENCY OF SUBSURFACE USE, SARATOV TERRITORIAL AGENCY OF
SUBSURFACE USE R E G I S T E R E D " 20 "       August   2007 In register under
no.       1152 / SRT 01152 NR             Signature:                     
/Morozov, Head of Agency           


--------------------------------------------------------------------------------

The following documents are integral parts of the present license:

  1.

Subsurface Use Agreement for Geological Prospecting, Exploration and Production
of Hydrocarbons within limits of Krasnoarmeisky-2 Area in Saratov Region – 12
pages;

        2.

Order No. 44 dated July 30, 2007 of Saratov Territorial Agency on Subsurface Use
– 2 pages;

        3.

Location map of Krasnoarmeisky-2 Area – 1 page;

        4.

Letter No. 01-10/1844 of August 08, 2006 of Administration of Krasnoarmeisky
Municipality of Saratov Region – 1 page;

        5.

Application for participation at the auction for the right of subsurface use at
Krasnoarmeisky-2 area – 1p;

        6.

Certificate of state registration of legal entity – 1 page.

[exhibit10-13x2x1.jpg]

--------------------------------------------------------------------------------

     Annex No.1
to License SRT 01152NR

LICENSE AGREEMENT
on conditions of subsurface use at Krasnoarmeisky-2 area,
located in Saratov region

          The territorial subsurface use agency for Saratov Region (hereinafter
referred to as the Subsurface Manager) represented by its Director V.Y. Morozov,
acting on the basis of the Regulations approved by Decree No. 57 of the Federal
Agency for Subsurface Use, dated January 19, 2007, on the one hand, and the
Limited Liability Company, Attik-Neft (hereinafter referred to as the License
Holder), represented by its Director E.Y. Denisova, acting by virtue of the
Company's Charter, on the other hand, have concluded this license agreement
(hereinafter referred to as the Agreement) as to the following subsurface use
conditions of Krasnoarmeisky-2 area:

Article 1. General provisions

          1.1. The Subsurface Manager grants the License Holder the right to use
subsurface resources at Krasnoarmeisky-2 area aimed at geological prospecting,
exploration and production of hydrocarbon materials.

          1.2. The right to subsurface use of Krasnoarmeisky-2 is granted to the
License Holder in accordance with the provisions of the Law of the Russian
Federation "On Subsurface Resources", Article 10.1, Clause 5, based on the
decision of the Auction Committee approved on the basis of Decree No. 44 of the
territorial subsurface use agency for Saratov Region dated July 30, 2007 (Annex
2 to the License).

          1.3. The Krasnoarmeisky-2 subsurface site may not be a subject of
purchase and sale, donation, inheritance, deposit, pledge or transferred in any
other form.

          1.4. The right to use subsurface resources of Krasnoarmeisky-2 area
can be transferred from one person to another to the extent provided for by
federal laws.

Article 2. Term of subsurface use

          2.1. The right to subsurface use of Krasnoarmeisky-2 area shall remain
in effect during the entire license period and shall become effective on the day
of license state registration.

          2.2. The subsurface use term can be extended by the License Holder in
accordance with the established order for the period of field development
calculated on the basis of the feasibility study related to hydrocarbon field
development ensuring subsurface efficient use and protection.

          2.3. The License Holder can waive the right to subsurface use in
accordance with the established order notifying the Subsurface Manager of the
fact in writing at least six months prior to the stated date.

--------------------------------------------------------------------------------

          2.4. The right to subsurface use shall be forfeited by the Subsurface
Manager pursuant to clause 3 Part 1 Article 20 of the Law of Russian Federation
"On Subsurface Resources" in case of failure to pay the charges and fees
specified in clauses 6.1.1. and 6.1.2 hereof as they fall due.

          2.5. The right to subsurface use shall also be forfeited within the
boundaries of the geological allotments in the cases specified in clause 4.3
hereof.

          2.6 The right to subsurface use can be early forfeited, suspended or
limited by the Subsurface Manager on the basis and in accordance with the order
established by Part 2 Article 20, 21 and 23 of the Russian Federation Law "On
Subsurface Resources", provided that the License Holder violated essential
license conditions.

          Essential license conditions are the requirements to the License
Holder specified in clauses 4.2, 4.4, 6.2.1, 6.2.2. and 6.4 hereof.

          2.7. Pursuant to Articles 21, 26 of the Law of Russian Federation "On
Subsurface Resources", before termination of the subsurface use term, including
the case of early subsurface use right termination the License Holder shall, in
accordance with the established order, do the following:

          1) to accomplish or discontinue all kinds of geological prospecting,
exploration or production of hydrocarbon materials at the subsurface site, as
well as other accompanying works;

          2) to carry out all and any required and duly approved abandonment or
suspension of operation facilities, used for purposes contemplated herein within
the framework of this Agreement;

          3) to bring the drilling wells and the other facilities into the state
ensuring security and health safety of the population, environmental protection
as well as safety of the field, wells and facilities;

          4) to conduct reclamation of the disturbed lands in accordance with
the agreed and examined design documents and hand them over to the respective
authorities, which provided the land allotments,

          5) to execute payments of all dues and taxes, related to subsurface
use and negative environmental impact;

          6) in compliance with the established procedures make geological,
field and other records available for filing;

          7) to return the license to subsurface use and the mining allotment.

          The License Holder shall bear the responsibility in accordance with
the legislation of the Russian Federation until the abandonment and conservation
activities are completed.

Article 3. Description of the Subsurface Area

          3.1. The Krasnoarmeisky-2 subsurface site is located on the territory
of Krasnoarmeisk district, the Saratov region. The subsurface site location map
is specified in Annex 3 to the license.

          Krasnoarmeisky-2 subsurface site is confined to its preliminary
boundary on the map with the following geographic corner point coordinates:

Point Northern latitude Eastern longitude


--------------------------------------------------------------------------------


No.     1 51 08'24" 45 27'48" 2 51 09'24" 45 34'24" 3 51 09'26" 45 45'40" 4 50
59'40" 45 45' 35" 5 50 59'32" 45 24' 50"

          The site area is 396.7 sq. km.

          3.2. For the period of conducting geological prospecting, the
subsurface use area is granted the status of a geological allotment, which is
unrestricted in terms of its depth.

          In case of field discovery, the subsurface site is preliminary
assigned the status of mining allotment without depth limitations for the
exploration period, within the field external boundaries.

          The subsurface sites of discovered fields are assigned the status of
mining allotments with the depth limitation of 100 m below the bottom of the
lower producing formation within the specified field boundaries for the
hydrocarbons production period.

          Determination of the specified boundaries of the mining allotment
shall be conducted in accordance with the established order after field
exploration completion, state expert review of hydrocarbon resources, approval
of the engineering design documentation related to field development with
acquisition of required approval and due diligence results.

          3.3. Within the boundaries of Krasnoarmeisky-2 subsurface site there
are neither hydrocarbon reserves (on balance at the Russian Federal State
Reserves register) nor natural conservation territories.

          The prospective resources of Krasnoarmeisky-2 subsurface site are
equal to 8.3 million tons of oil equivalent under D1 category.

          3.4. The prior consent for land sites allotment for geological
prospecting, exploration and production of hydrocarbon materials at the
subsurface site was given by the Administration of Krasnoarmeisk municipal
district, Saratov region (Annex 4 to the license).

          3.5. Allotment of the land site within the ultimate boundaries and
registration of the land rights of the subsurface user are conducted in
accordance with the Russian Federation legislation.

Article 4. Terms and Conditions of Subsurface Use

          4.1. The License Holder shall ensure funding of the works aimed at
geological prospecting, exploration and production of hydrocarbons on the
Krasnoarmeisk-2 subsurface site at its own expense, including attracted funds.

          4.2. The License Holder undertakes to execute the following set of
works aimed at geological prospecting of the subsurface site within the first
five-years of license:

          4.2.1. To develop, agree and approve the "Program of geological
prospecting and appraisal of the subsurface site of Krasnoarmeisk-2 area" in
accordance with the established order within a one year period from the date of
license state registration.

--------------------------------------------------------------------------------

          The prospecting program can be specified by means of relevant
subprograms for particular kinds of works, which are considered integral part of
the "Program of geological prospecting and appraisal of the subsurface site of
Krasnoarmeisk-2 area" for clause 4.2.4. hereof.

          4.2.2. To start 2D seismic works within a two-year period from the
date of license state registration and to complete at least 350 linear
kilometers of seismic profiles within a three-year period, including: 
               - 2nd year of license period - 150 linear km, 
               - 3rd year of license period - 100 linear km, 
               - 4th year of license period - 100 linear km,

          4.2.3. To start drilling of the first exploration well within a
three-year period from the date of license state registration and to complete
construction of at least 3 exploration wells within a two-year period,
including: 
               – 4th year of license period - 2 wells; 
               – 5th year of license period - 1 well.

          4.2.4. To ensure completion of the set of works aimed at hydrocarbon
fields discovery and evaluation within a five-year period from the date of
license state registration in accordance with the approved "Program of
geological prospecting and appraisal of subsurface site of Krasnoarmeisk-2
area", with volume of works not lower than the figures specified in Clauses
4.2.2 and 4.2.3 hereof.

          4.2.5. To submit a reserves appraisal report based on the outcome of
test production and exploration operations to the federal and respective
territorial geologic information fund within a five-year period from the date of
license state registration.

          4.2.6. To submit to Saratovnedra an information report on the outcomes
of the works conducted as well as a letter of intent (if any) to further conduct
prospect evaluation survey at separate promising areas with specification of
their boundaries, additional volumes, kinds and terms of works, within a
five-year period from the date of license state registration.

          4.3. The right to subsurface use within the boundaries of the
geological allotment shall be terminated after expiration of a five-year period
from the date of license state registration, except for the following areas:

  1)

The areas of discovered hydrocarbon fields, where the License Holder plans to
conduct further exploration and production of hydrocarbon materials;

  2)

The areas, where the License Holder plans to conduct further prospect
prospecting and appraisal survey, on the basis of the prompt written notice.

          4.4. In case of field discovery within the boundaries of the
subsurface site the License Holder shall conduct the following set of works:

          4.4.1. To submit the report on hydrocarbons reserve calculation for
the state expert review within a one-year period from the field discovery date
(the first commercial hydrocarbons inflow during exploration well testing);

          4.4.2. To agree and approve the "Program of exploration of resources
at the discovered field" in accordance with the established order within a
one-year period from the date of state expert review of the discovered field
reserves;

--------------------------------------------------------------------------------

          4.4.3. To start seismic works (2D or 3D) or drilling of the
exploration well within the boundaries of the discovered field within a two-year
period from the date of state expert review of the reserves;

          4.4.4. To complete construction of at least one exploration well at
the discovered field within a three-year period from the date of state expert
review; to conduct the works in accordance with the agreed and approved "Program
of exploration of resources at the discovered field" in accordance with the
established order;

          4.4.5. To ensure completion of the set of works within a five-year
period from the date of state expert review of the reserves in accordance with
the "Program for exploration of resources at the discovered field", with the
work volume not lower than the figures specified in clauses 4.4.4 hereof, and to
submit the hydrocarbons appraisal report for the state expert review.

          4.4.6. To elaborate an engineering design document for the respective
field development stage (test production or experimental program) and submit for
approval and expert review in accordance with the established order within a
one-year period from the date of state expert review of the hydrocarbon
reserves;

          4.4.7. To bring the field to the respective development stage within a
one-year period from the approval date of the engineering design document;

          4.4.8. To bring the field to the subsequent stages of its development
within time period, determined by the authorized state bodies, during approval
and expert review of the previously compiled engineering design documents.

          4.5. Field prospecting works on the subsurface site are allowed
provided the following requirements are met:

          1) availability of the operation plan, agreed in accordance with the
established order, which underwent the required approvals and expert reviews;

          2) availability of state registration made in accordance with the
established order; 3) availability of registered land allotments related to
respective areas of work.

          4.6. Production of hydrocarbons is allowed provided that the following
requirements are met:

          1) availability of the hydrocarbon reserves approved in accordance
with the established order and accompanying valuable elements;

          2) availability of the design documents for field development and
construction approved in accordance with the established order, which underwent
the required approvals and expert reviews;

          3) availability of the mining allotment certifying the specified
allotment boundaries, registered by the territorial body under the Federal
Service for Environmental, Technological and Nuclear Supervision;

          4) availability of registered land allotments related to respective
areas of work.

               4.7. The License Holder shall ensure compliance with the approved
design documents for subsurface geological prospecting, field exploration and

--------------------------------------------------------------------------------

hydrocarbons production, including the sections related to hydrocarbons
production levels and achievement of the design capacity.

          4.8. The License Holder accepts the well stock, located within the
boundaries of the subsurface site, including liquidated and suspended wells, in
accordance with the established order within a one-year period from the date of
license state registration.

          4.9. The License Holder shall develop and approve the project of
abandonment operations at the field in accordance with the established order
after obtaining required approvals and expert review results within a two-year
period prior to the scheduled termination of hydrocarbon resources production.

          4.10. In case of new hydrocarbon deposit discovery within the
boundaries of the fields under development, the License Holder shall submit
respective information on new deposits and specified intentions concerning this
discovery to Rosnedra (the Federal Agency on Subsurface Use) and its territorial
subdivision within a 30-day period from the acceptance date of the test results
concerning the producing formation.

          The License Holder shall have a right to develop a new deposit after
state expert review of the reserves and approval of the engineering design
document, concerning deposit development or supplements to the effective design
documents in accordance with the established order.

          4.11. The hydrocarbon materials extracted from the deposit shall be
deemed property of the License Holder.

Article 5. Efficient Subsurface Management and Protection, Environmental and
Safety Requirements

          5.1. The License Holder is obliged:

          5.1.1. To conduct assessment of the current background pollution level
at the operational area of the subsurface site within a one-year period from the
date of license state registration.

          5.1.2. Within a two-year period from the date of license state
registration to develop and get approved the environmental monitoring program
and the subsurface state monitoring program in accordance with the established
order, to start its implementation voluntarily submitting the information to
state regulatory bodies.

          5.1.3. To promptly inform the environmental bodies and the executive
authorities of the Saratov region of all emergency emissions (discharges) into
the environment.

          5.1.4. To prevent accumulation of industrial and domestic waste in
water catchment areas and places of occurrence of the subsurface waters used for
domestic and industrial water supply.

          5.1.5. To ensure exhaustive character of geological survey, efficient
complex use and protection of subsurface.

          5.1.6. To prevent excessive losses of hydrocarbon materials and random
depletion of the most producing field areas, which results in general
disturbance of the deposit energy system.

--------------------------------------------------------------------------------

          5.1.7. To continually maintain documentation concerning hydrocarbon
production, as well as geological, surveying, routine and other documentation
required for conduct of all kinds of operations on the subsurface site and to
ensure storage of this documentation.

          5.1.8. To ensure utilization of the produced gas in accordance with
the design documents concerning field development, which were approved in
accordance with the established order and underwent all required adjustments and
expert reviews.

          5.1.9. To keep reliable record of the recoverable and non-recoverable
hydrocarbon reserves pertaining to all of the field development related
facilities.

          5.1.9. To exercise control over technical state of the well stock,
including the liquidated ones, those located within the boundaries of the
subsurface site within the license validity period, to eliminate uncovered
violations at its own expense.

          5.1.10. To observe the established order concerning suspension and
abandonment of the wells (which will not to be used) and recultivation of
disturbed lands.

          5.1.11. To ensure observance of other requirements of the Russian
Federation legislation, as well as standards (norms, regulations) approved in
accordance with the established order regulating the issues of subsurface
efficient use and protection, environmental protection, safe conduct of
operations.

          5.2. The basic requirements to subsurface efficient use and
protection, environmental protection and safe conduct of operations related to
geological prospecting, exploration and production of hydrocarbons within the
boundaries of Krasnoarmeisk-2 area shall be set in design documents concerning
respective kinds of operations and agreed with the territorial subdivision of
Federal Service for Environmental, Technological and Nuclear Supervision.

Article 6. Taxes and Payments

          6.1. The License Holder shall pay the following taxes and dues to the
budget of the Russian Federation for subsurface use:

          6.1.1. Lump sum payment for subsurface use of Krasnoarmeisk-2 area in
the amount of 11,000,000 (eleven million) Russian rubles fixed in accordance
with a Decree "On approval of Auction results" No. 44 dated July 20, 2007,
(Annex 2 to the license), net of the previously paid down payment in the amount
of 10,000,000 (ten million) Russian rubles.

          The residual clause of the lump sum payment shall be paid within a
30-day period from the moment of state registration of the license to subsurface
use.

          6.1.2. The fee for issuing the license to subsurface use in the amount
of 7,500 (seven thousand five hundred) rubles shall be paid within a 20-day
period from the date of license state registration.

          6.1.3. The payment for using geological information on subsurface,
which was initially obtained as a result of state-initiated geological
prospecting of subsurface and provided by the Federal Agency for Subsurface Use
or its territorial subdivision.

--------------------------------------------------------------------------------

          The exact amount of payment for using geological information shall be
fixed in accordance with the established order with due regard to its scope,
kind and application properties.

          6.2. The License Holder shall make the following regular payments for
subsurface use:

          6.2.1. Regular payments for subsurface use aimed at hydrocarbon fields
exploration and appraisal shall be made for the total subsurface site area at
the following rate (from the date of license state registration): 
               120 Russian rubles per 1 sq.km – the first three calendar years, 
               240 Russian rubles per 1 sq.km – the fourth-fifth calendar
years, 
               360 Russian rubles per 1 sq.km – from the sixth calendar year.

          6.2.2. The regular payments for subsurface use aimed at hydrocarbon
fields exploration shall be made for the total subsurface site area, where
hydrocarbon reserves are established and recorded in the Russian Federal State
Reserves register (outside the mining allotment line) at the following rate
(from the date of license state registration): 
               5,000 rubles per 1 sq.km – the first nine calendar years, 
               10,000 rubles per 1 sq.km – the tenth-eleventh calendar years, 
               15,000 rubles per 1 sq.km – the twelfth-fourteenth calendar
years.
               20,000 rubles per 1 sq.km – from the fifteenth calendar year.

          6.3. For the purposes of this Agreement the time period according to
the Gregorian calendar beginning from the date of license state registration and
ending on December 31 of the same year shall be considered the first calendar
year.

          The period from January 1, to December 31 of each year shall be deemed
subsequent years.

          6.4. The License Holder shall pay the other taxes and dues fixed in
accordance with the Russian Federation legislation on taxes and dues, including
the land fee and the mineral extraction tax when producing hydrocarbons.

          6.5. In case of making amendments into the Russian Federation
legislation the License Holder shall pay taxes and dues with regard to these
amendments.

Article 7. Subsurface Data

          7.1. Geological and other information on subsurface obtained at the
state expense, including withholdings for rehabilitation of the mineral
resources base shall be deemed state property.

          The License Holder has a right to obtain exhaustive geological
information on the provided subsurface site for a fee.

          7.2. The geological information obtained by the License Holder at its
own expense shall be deemed its property and according to the Law of Russian
Federation "On Subsurface Resources" shall be submitted by the License Holder to
the federal and territorial geological information collection with determination
of its use conditions, also for commercial purposes.

          7.3. The License Holder shall ensure integrity of the core material
obtained in the course of well drilling or hand over to the data storage
enterprise at least 50

--------------------------------------------------------------------------------

% of the core material on a free basis for subsequent storage as agreed with the
Subsurface Manager.

          7.4. The information confidentiality degree, the procedure and
conditions of its use, its protection mode shall be defined by the information
owner in accordance with the Russian Federation legislation.

          7.5. The Ministry of Natural Resources of Russian Federation, Rosnedra
and its territorial subdivisions have a right to gratuitously use the
information owned by the License Holder solely to the state benefit when
elaborating federal and territorial programs for subsurface geological survey
and use, rehabilitation of the mineral resources base, arranging auctions and
contests concerning the neighboring sites.

Article 8. Reports

          8.1. The License Holder is obliged:

          8.1.1. To promptly submit reliable reporting documents on performance
results on the subsurface site envisaged by the Russian Federation legislation
to the respective governmental authorities.

          8.1.2. To submit the following information to the federal and
territorial geological information collection:

          1) report on results of seismic and other operations, including
graphical applications – within the terms set by the state registration service
concerning geologic exploration,

          2) report on drilling results and exploration well testing, including
graphical applications - within the terms set by the state registration service
concerning geologic exploration,

          3) report on hydrocarbons reserve appraisal – within a one-month
period from the date of state expert review conclusion on reserves,

          4) other reporting documents, concerning results of the geological
exploration conducted on the subsurface site, including issue-related documents.

          8.1.3. To inform the Subsurface Manager of all cases of new deposit or
field discovery within the boundaries of the subsurface site.

          8.1.4. To annually submit information on reserves increment and
hydrocarbons production, including the losses of all components, to the
Subsurface Manager in accordance with the established order.

          8.2. The License Holder shall participate in all meetings, conferences
and other events arranged by the Subsurface Manager in order to discuss geologic
exploration results and plans, as well as the other issues concerning subsurface
use, including rehabilitation of the hydrocarbons resource base.

Article 9. Monitoring of Compliance with the Subsurface Use Terms And Conditions

          9.1. State control over geological prospecting, subsurface efficient
use and protection is exercised by state geological supervisory bodies and state
mining

--------------------------------------------------------------------------------

supervisory bodies in cooperation with environmental and other supervisory
bodies.

          9.2. State control over safe conduct of the operations related to
subsurface use is exercised by state mining supervisory bodies.

          The state mining supervisory bodies shall perform their activities in
cooperation with state geological supervisory bodies, environmental and other
supervisory bodies.

          9.3. Control and supervision over compliance with subsurface use
conditions on the part of the License Holder, carrying out inspections and
taking measures aimed at elimination of traced violations shall be exercised in
accordance with the legislation of the Russian Federation.

          9.4. The License Holder shall provide representatives of the
respective supervisory bodies with transport, access to the operating
facilities, as well as the required information related to subsurface site use
on a confidential basis under the issued license.

Article 10. Validity period of the Agreement

          10.1. This Agreement is integral part of the license to subsurface use
and shall come into effect from the date of its state registration and be valid
within the validity period of the license.

Article 11. Miscellaneous

          11.1. The headings of the articles contained in this Agreement are
specified solely for convenience purposes and shall not affect its
interpretation.

          11.2. In case of contradiction of all or separate provisions hereof
with the provisions of the newly adopted legislation of the Russian Federation,
the Parties shall be guided by the newly adopted provisions of the Russian
Federation legislation and shall make respective amendments into this Agreement
to eliminate the aforesaid contradictions.

          11.3. Any amendments and complements to the provisions of this
Agreement can be made via finalizing a supplement to this Agreement signed by
both of the Parties.

          The complements to this Agreement is integral part of the subsurface
use license and shall come into effect from the date of their state registration
in accordance with the order similar to that employed for license state
registration.

          11.4. The cooperation of License Holder and the local authorities of
the Saratov region shall be fixed by respective agreements on regional social
and economic development.

          11.5. The License Holder shall inform the Subsurface Manager of all
changes in contact telephone numbers and articles of association within a 15-day
period from the introduction date of these changes.

          11.6. The Parties shall be guided by the legislation of the Russian
Federation in respect to all the issues not specified in the license to
subsurface use of Krasnoarmeisk-2 area and its Annexes.

--------------------------------------------------------------------------------

Article 12. Addresses of the Parties:

12.1.      Subsurface Manager:
Territorial Subsurface Use Agency for Saratov region,
410012, Saratov, Moskovskaya Street, 70

12.2.      License Holder:
Attik-Neft Limited Liability Company,
410005, Saratov, Bolshays Gornaya Street, 231/241

 

Head Director of Territorial Subsurface Use Agency ATTIK-NEFT LLC for Saratov
Region       ___________ V.Y. Morozov ___________ E.Y. Denisova     August 15,
2007  August 16, 2007


FEDERAL SUBSURFACE USE AGENCY     (ROSNEDRA)   ATTIK-NEFT TERRITORIAL SUBSURFACE
USE   Limited Liability AGENCY FOR SARATOV REGION   Company (SARATOVNEDRA) *OGRN
(PRIMARY   Saratov STATE REGISTRATION NUMBER)     1040405025040*    


--------------------------------------------------------------------------------

[exhibit10-13x14x1.jpg]


--------------------------------------------------------------------------------